DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A telephone call was made to Ryan Strauss on 07/22/2022 (at 503-796-2441) to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-10, drawn to “an apparatus for providing infrastructure service”, classified in G05D1/0088; G05D1/028; G05D2201/0213; G08G1/091.
II. Claim(s) 11-18, drawn to “a chipset in an electronic system”, classified in H04W4/06; H04W4/38; H04W4/40.	III. Claim(s) 19-25, drawn to “A wireless sensor network (WSN)”, classified in H04W4/46; H04W84/18.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Group I requires “map processing (MP) circuitry coupled with interface circuitry of an infrastructure equipment hosting the apparatus, wherein the interface circuitry is arranged to communicatively couple the infrastructure equipment with a fixed sensor array having individual sensors, the individual sensors covering respective sectors of a physical coverage area, and the interface circuitry obtaining first sensor data from the individual sensors”, which is not require by Group II and Group II requires “interface circuitry arranged to obtain a first message from a remote infrastructure system via a wireless communication subsystem, and arranged to provide a second message to the communication subsystem for transmission to the remote infrastructure system”, which is not required in Group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Group I and Group III are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Group II requires “interface circuitry arranged to obtain a first message from a remote infrastructure system via a wireless communication subsystem, and arranged to provide a second message to the communication subsystem for transmission to the remote infrastructure system”, which is not require by Group III and Group III requires “a plurality of objects, wherein one or more objects of the plurality of objects comprise wireless communication circuitry and sensor circuitry embedded in or mounted on the individual objects; and infrastructure equipment communicatively coupled with a fixed sensor array having individual sensors, the individual sensors covering respective sectors of a physical coverage area”, which is not required in Group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions Group II and Group III are directed to related distinct product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  For example, Group II requires “interface circuitry arranged to obtain a first message from a remote infrastructure system via a wireless communication subsystem, and arranged to provide a second message to the communication subsystem for transmission to the remote infrastructure system”, which is not require by Group III and Group III requires “a plurality of objects, wherein one or more objects of the plurality of objects comprise wireless communication circuitry and sensor circuitry embedded in or mounted on the individual objects; and infrastructure equipment communicatively coupled with a fixed sensor array having individual sensors, the individual sensors covering respective sectors of a physical coverage area”, which is not required in Group II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

 	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search(for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
 	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641